F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         AUG 23 2004
                                   TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk


UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                       No. 03-1346
v.                                                (District of Colorado)
                                                (D.C. No. 01-CR-387-WM)
BRYANT E. McKINNIE,

          Defendant-Appellant.




                                ORDER AND JUDGMENT *


Before EBEL, MURPHY, and McCONNELL, Circuit Judges.


      Defendant-appellant, Bryant E. McKinnie, appeals the district court’s

revocation of his supervised release and its imposition of a nine-month term of

imprisonment, with no term of supervised release to follow. The district court’s

judgment was entered on July 30, 2003. Because it appeared likely that McKinnie

had served his sentence and been released, this court issued McKinnie an order to

show cause why this appeal should not be dismissed as moot. See United States


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
v. Meyers, 200 F.3d 715, 721-22 (10th Cir. 2000) (holding that an appeal from the

revocation of supervised release and resulting imprisonment becomes moot upon

the completion of the term of imprisonment). In his response to the order to show

cause, McKinnie indicated that he had been released from custody on April 1,

2004, agreed that this appeal was therefore moot, and moved to dismiss the

appeal. Accordingly, this appeal is hereby DISMISSED as moot.

                                      ENTERED FOR THE COURT



                                      Michael R. Murphy
                                      Circuit Judge




                                       -2-